                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

DAMION LAVELL STEVENSON,                           )
                                                   )
               Plaintiff,                          )
                                                   )
        v.                                         )           No. 1:21-CV-31-NAB
                                                   )   '


UNKNOWN GRIFFIN, et al.,                           )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

        This matter is before the Court on the motion of self-represented plaintiff Damion Lavell

Stevenson, a federal pre-trial detainee housed at the Ste. Genevieve Detention Center, for leave to

commence this civil action without prepaying fees or costs. The motion will be granted, and

plaintiff will be required to pay an initial partial filing fee of $58.40. Additionally, the Court will

dismiss plaintiffs claims against defendants brought in their official capacities and allow plaintiff

to file an amended complaint.

                                      Initial Partial Filing Fee

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informapauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of20 percent of the greater of (1) the average monthly deposits in the prisoner's account,

or (2) the average monthly balance in the prisoner's account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month's income credited to his account. 28 U.S.C. § 1915(b)(2). The

agency having custody of the prisoner will forward these monthly payments to the Clerk of Court

each time the amount in the account exceeds $10.00, until the filing fee is fully paid. Id.
       Plaintiff has submitted a copy of his prison account statement for the five-month period

immediately preceding the submission of his complaint. A review of plaintiffs statement indicates

an average monthly deposit of $292.00. Plaintiff has insufficient funds to pay the entire filing fee.

Accordingly, the Court will assess an initial partial filing fee of $58.40, which is 20 percent of

plaintiffs average monthly deposit.

                                Legal Standard on Initial Review

       This Court is required to dismiss a complaint filed in forma pauperis if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S . .319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       A claim is facially plausible when the plaintiff"pleads factual content that allows the court

to draw the reasonable inference that the, defendant is liable for the misconduct alleged." Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible claim for

relief is a context-specific task that requires the reviewing court to draw ripon judicial experience

and common sense. Id. at 679. The court must assume the veracity of well-pleaded facts, but need

not accept-as true "[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints must allege facts
                                                  2
which, if true, state a claim for relief as a matter oflaw. Martin v. Aubuchon, 623 F.2d 1282 1286
             '                                                                                     '
(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F 3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                            The Complaint

         Plaintiff filed his complaint pursuant to 42 U.S.C. § 1983 alleging excessive force against

the following correctional officers at the Ste. Genevieve Detention Center: Unknown Griffin,

Unknown Wolf, Unknown Preset, Unknown Burt, and Unknown Tamer.                        In his complaint,

plaintiff indicates that he sues Griffin and Wolf in their official capacities only, but does not

indicate in what capacities he sues Preset, Burt, and Tamer.

         Plaintiffs allegations arise out of a series of events on November 10, 2020. He states that

at noon on that date, Officer Griffin slammed plaintiff to the ground, put his knee to plaintiffs

neck, and twisted plaintiffs arm until plaintiff screamed for him to stop. Plaintiff alleges that

while this was occurring, Officer Wolf put her knee to plaintiffs neck and choked him. Plaintiff

states that this happened in holding cell one of the jail. Plaintiff states that at approximately 5:00

p.m. in the booking cage of the jail, Officer Preset kicked plaintiff in the leg. Finally, plaintiff

states that at approximately 7:00 p.m. in holding cell one, Officer Tamer put plaintiff in a head

lock and choked him.

         After these events, plaintiff sought medical attention for his leg. He states that he thought

his leg was fractured. Plaintiff alleges the jail staff took no action regarding plaintiffs leg until

January 2021, when they gave him ibuprofen for ten days and x-rayed his leg. Plaintiff does not

state what injuries, if any, were revealed by the x-rays. Plaintiff states, however, that he still suffers

from pain in his leg and from the loss of feeling in his hands from being handcuffed to a restraint

chair.
                                                    3
       For relief, plaintiff seeks an unspecified amount of damages for pain and suffering, mental

anguish, and "the fact that my leg may never work properly again."

                                             Discussion

       1.      Plaintiffs Claims Against Defendants Griffin and Wolf

       The Due Process Clause protects pretrial deta~nees from the use of excessive force

amounting to punishment. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). The Fourteenth

Amendment gives pretrial detainees "rights which are at least as great as the Eighth Amendment

protections available to a convicted prisoner." Walton v. Dawson, 752 F.3d 1109, 1117 (8th Cir.

2014). Indeed, pretrial detainees are afforded greater protection than convicted inmates in the

sense that the Due Process Clause prohibits the detainee from being punished. Id.

       Plaintiffs excessive force claims do not survive initial review, however, because plaintiff

has sued defendants Griffin and Wolf only in their official capacities. In an official capacity claim

against an individual, the claim is actually "against the governmental entity itself." See White v.

Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a "suit against a public employee in his or

her official capacity is merely a suit against the public employer." Johnson v. Outboard Marine

Corp., 172 F.3d 531, 535 (8th Cir. 1999). In order to prevail on an official capacity claim, the

plaintiff must establish the governmental entity's liability for the alleged conduct. Kelly, 813 F.3d

at 1075.

       Here, plaintiff has not established Ste. Genevieve County's liability for the alleged conduct

of defendants, so his official capacity claims against defendants Griffin and Wolf must be

dismissed. Because plaintiff makes serious allegations against these officers, however, the Court

will grant plaintiff an opportunity to file an amended complaint to state his claims against these

defendants in their individual capacities.



                                                 4
       2.      Plaintiffs Claims Against Defendants Preset, Burt, and Tamer

       Plaintiff has not indicated in what capacity he is bringing his § 1983 claims against the

remaining defendants-Preset, Burt, and Tamer. If a plaintiffs complaint is silent about the

capacity in which the defendant is being sued, the complaint is interpreted as including onl:y official

capacity claims. See Johnson, 172 at 535 ("[I]n order to sue a public official in his or her individual

capacity, a plaintiff must expressly and unambiguously state so in the pleadings, otherwise, it will

be assumed that the defendant is sued only in his or her official capacity"); Artis v. Francis Howell

North Band Booster Ass 'n, Inc., 161 F .3d 1178, 1182 (8th Cir. 1998) ("If the complaint does not

specifically name the defendant in his individual capacity, it is presumed he is sued only in his

official capacity"); Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 619 (8th Cir. 1995) ("If a

plaintiffs complaint is silent about the capacity in which she is suing the defendant, we interpret

the complaint as including only official-capacity claims").

       Because plaintiffs complaint is silent about the capacity in which he sues defendants

Preset, Burt, and Tamer, the Court must assume these defendants are sued in their official

capacities. As stated above with respect to defendants Griffin and Wolf, these official capacity

claims are subject to dismissal. For this reason, the Court will dismiss plaintiffs claims against

defendants Preset, Burt, and Tamer.

       3.      Instructions for Filing Amended Complaint

       The Court will grant plaintiff twenty-one days to file an amended complaint to state claims

of excessive force against defendants in their individual capacities.        The Court will provide

plaintiff with its form complaint for civil rights violations. See E.D. Mo. L.R. 2.06(A) In the

"Statement of Claim" section, plaintiff should provide a short and plain statement of the factual

allegations supporting his claim.     See Fed. R. Civ. P. 8(a). The Court emphasizes that the

"Statement of Claim" requires more than "labels and conclusions or a formulaic recitation of the
                                                  5
elements of a cause of action." See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017).

Plaintiff must allege the factual circumstances surrounding his claims, i.e., what happened. He

cannot merely state without any context that prison officials held him down or kicked his leg, and

then conclude that they used excessive force.

        If plaintiff fails to file an amended complaint 0n a Court-provided form within twenty-one

days in accordance with the instructions set forth above, the Court will dismiss this action without

prejudice and without further notice to plaintiff.

                               Motion for Appointment of Counsel

        Finally, plaintiff has filed a motion for appointment of counsel. The motion will be denied

at this time. In civil cases, a self-represented litigant does not have a constitutional or statutory

right to appointed counsel. Ward v. Smith, 721 F .3d 940, 942 (8th Cir. 2013); see also Stevens v.

Redwing, 146 F.3d 538, 546 (8th Cir. 1998) .(stating that "[a] pro se litigant has no statutory or

constitutional right to have counsel appointed in a civil case"). Rather, a district court may appoint

counsel in a civil case if the court is "convinced that an indigent plaintiff has stated a non-frivolous

claim ... and where the nature of the litigation is such that plaintiff as well as the court will benefit

from the assistance of counsel." Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When

determining whether to appoint counsel for an indigent litigant, a court considers relevant factors

such as the complexity of the case, the ability of the pro se litigant to investigate the facts, the

existence of conflicting testimony, and the ability of the prose litigant to present his or her claim.

Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present his

claims to the Court. Additionally, neither the factual nor the legal issues in this case appear to be

complex. The Court will deny without prejudice plaintiffs motion for appointment of counsel.
                                                     6
        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs application to proceed in the district court

without prepaying fees or costs is GRANTED. [ECF No. 2]

        IT IS FURTHER ORDERED that plaintiff shall pay an initial filing fee of $58.40 within

twenty-one (21) days of the date of this Order. ·Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

        IT IS FURTHER ORDERED that plaintiffs claims brought against defendants

Unknown Griffin, Unknown Wolf, Unknown Preset, Unknown Burt, and Unknown Tamer in their

official capacities are DISMISSED without prejudice.

        IT IS FURTHER ORDERED that the Clerk of Court shall provide plaintiff with a form

prisoner civil rights complaint under 42 U.S.C. § 1983. Plaintiff shall have twenty-one (21) days

from the date of this order to file an amended complaint in accordance with the instructions set

forth in this order.

        IT IS FURTHER ORDERED that if plaintiff does not file an amended complaint within

twenty-one (21) days of the date of this Order, the Court will dismiss this action without further

notice to plaintiff.

        IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel is DENIED

without prejudice. [ECF No. 3]




                                                  7
       An Order of Partial Dismissal will accompany this Memorandum and Order.

Dated this   $f{. day of July, 2021.




                                       STEPHEN N. LIMBAUGH, JR.
                                       SENIOR UNITED STATES DISTRICT WDGE




                                            8
